DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 03/25/2019. Claims 1-23 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email from Edward Brooks (Reg. No. 40, 925) on 09/10/2021. 
The drawing amended as follows:
Please replace in FIG. 5:  from items #  516 to 542 to items # 546 to 544. (See attachment for corrected FIG. 5 drawing).
 The application has been amended as follows:
Please replace claim 1 with:
(Currently Amended) An apparatus, comprising: 
a processing resource;

a hardware vehicular communication component coupled to the processing resource, the hardware vehicular communication component configured to:
		provide, to a server, a public key generated along with a private key;
		decrypt, in response to receipt of a second operator’s key encrypted using the public key, the second operator’s key using the private key, wherein the second operator’s key is received in response to providing the public key to the server; and
		replace, in response to decrypting the encrypted second operator’s key, the first operator’s key with the second operator’s key;
wherein the hardware vehicular communication component is configured to generate, along with the public key, a public identification and a certificate of the apparatus based on a unique secret key of the apparatus such that the public identification and the certificate are provided, along with the public key, to the server;
wherein an identity of the apparatus is verified based on a comparison among the public identification, the certificate, and the public key of the apparatus; and
wherein the first operator’s key is the unique secret key utilized to generate the public identification and the certificate previously provided to the server.

Please replace claim 2 with:

(Currently Amended) The apparatus of claim 1, wherein the hardware vehicular communication component is configured to provide, along with the public key, a request to replace the first operator’s key stored in the memory, wherein the second operator’s key is received in response to an identity of the apparatus being verified, at the server, using the public key.

Please cancel claims 3-5.

Please replace claim 7 with:
7.	(Currently Amended) The apparatus of claim 1, wherein the hardware vehicular communication component is configured to:
generate a digital signature using the private key; and
provide the digital signature along with the public key such that the digital signature is verified, by server, using the provided public key.

Please replace claim 8 with:
8.	(Currently Amended) The apparatus of claim 1, wherein the hardware vehicular communication component is configured to provide the public key to the server in response to receipt, from the server, of a request to replace the first operator’s key stored in the memory.

Please replace claim 10 with:
10.	(Currently Amended) The apparatus of claim 9, wherein the hardware vehicular communication component is configured to:
verify, in response to receipt of the second public key, an identity of the server using the second public key;
wherein the first public key is provided to the server in response to verifying the identity of the server.

Please replace claim 11 with:
11.	(Currently Amended) The apparatus of claim 10, wherein the hardware vehicular communication component is configured to discard, in response to the identity of the server not being verified, the second public key received from the server.

Please replace claim 12 with:
12.	(Currently Amended) A method, comprising: 
generating a first public key, a first public identification, and a first certificate of a server, wherein the first public identification and the first certificate are generated based on a unique secret key of a server;
providing, along with [[a]] the first public key, the first public identification, and the first certificate, a request to replace [[an]] a first operator’s key stored in a vehicle with a second operator’s key to the vehicle, wherein:
an identity of the server computing system is verified based on a comparison among the first public key, the first public identification, and the first certificate; and
the second operator’s key is the unique secret key of the server utilized to generate the first public identification and the first certificate;
encrypting, in response to receiving a second public key from the vehicle, the second operator’s key using the second public key received from the vehicle, wherein the second public key is received from the vehicle; and
providing the encrypted second operator’s key to the vehicle such that the second operator’s key is replaced with the first operator’s key in response to the second operator’s key being decrypted using the second public key.

Please cancel claim 13.

Please replace claim 15 with:
15.      (Currently Amended) The method of claim 12, wherein 



Please replace claim 20 with:
20.	(Currently Amended) A system, comprising:
a hardware vehicular component 
computing system configured to:
generate a first public identification and a first certificate based on a unique secret key of the server computing system; and
provide, to the hardware vehicular component  the first public identification, and the first certificate, wherein:
the first public key is generated at the server computing system along with a first private key; and
the second operator’s key is the unique secret key of the server computing system utilized to generate the first public identification and the first certificate;
wherein the hardware vehicular component 
	verify an identity of the server computing system based on a comparison among the first public key, the first public identification, and the first certificate received from the server computing system;
	generate, in response to verifying the identity of the server computing system, a second public key along with a second private key; and
	provide the second public key to the server computing system;
wherein the server computing system is configured to:
	encrypt the second operator’s key using the second public key received from the hardware vehicular component 
	provide the encrypted second operator’s key to the hardware vehicular component 
wherein the hardware vehicular component vehicle is configured to replace, in response to decrypting the second operator’s key received from the server computing system and encrypted using the second public key, the first operator’s key with the second operator’s key.

Please cancel claim 21.


Please replace claim 22 with:
22.	(Currently Amended) The system of claim 20, wherein the hardware vehicular component 
generate a second certificate and a second public identification based on the first public key received from the server computing system.

Please replace claim 23 with:
23.	(Currently Amended) The system of claim 20, wherein the hardware vehicular component hardware vehicular component 

Allowable Subject Matter
Claims 1-2, 6-12, 14-20, and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates to apparatuses, methods, and systems for secure communication for a key replacement. An embodiment includes a processing resource, memory having a first operator's key, and a vehicular communication component. The vehicular communication component can be configured to provide, to a server, a public key generated along with a private key and decrypt, in response to receipt of a second operator's key (e.g., received in response to providing the public key to the server) encrypted using the public key, the second operator's key using the private key. The vehicular communication component can be configured to replace, in response to decrypting the encrypted second operator's key, the first operator's key with the second operator's key.

The closest relevant prior art made of record are:
DIX (US2004/0263316) teaches a method of reprogramming a vehicle and at least one smart key to provide access to the vehicle is disclosed that includes the steps of inserting a smart key into the vehicle, placing the vehicle into a programming mode if the first key is a master smart key, inserting subsequent smart keys into the vehicle and responsively configuring the vehicle and the second smart key to interoperate to provide access to the vehicle at some later time when the second smart key is inserted into the vehicle by itself.
DIX (US2005/0099265) teaches once the vehicle receives a new fleet code from computer 302, all the old operator's keys are disabled, for they do not have the new fleet code embedded within their communications circuit (410).  If the control system of the vehicle determines that the fleet code it reads from an operator's key and the fleet code in the vehicle's memory circuit do not match, the control system of the vehicle will not 
Esselink (US2015/0161832) teaches during this process, an encryption key for the vehicle is sent to the OEM server, which handles vehicle accounts, and stored with respect to a remote vehicle account 303.  The encryption key is also stored in the vehicle hardware 305.  Since both sides then have the key, keyed encryption can be used for communication between the two ends of the system.  This is useful when sending keypad codes, temporary user data, rolling ID codes and any other communication between the vehicle and the remote server.
Friedrich (US2015/0269801) teaches According to the invention, the individual information is separated.  The information about the linking between vehicle keys and vehicles is in this case only available outside the vehicle.  The information about the possibility of the access authorization is exclusively available in the vehicle during communication between vehicle key and vehicle.  The linking can only be set up and also cancelled by the relevant communication between this vehicle-external network and the corresponding vehicle database on the one hand and the corresponding control unit in the vehicle on the other hand.  A storage of a transmitted coding can naturally also be understood as an overwriting.  Thus, for example, in the case of losing a vehicle key, the old vehicle key and its corresponding coding can so to speak be deleted by overwriting the previously stored vehicle key and the relevant coding with a new transmitted coding.  A blocking of the lost vehicle key can thus be carried out cheaply, simply and in particular very rapidly for this case of loss.  The replacement can also take place rapidly since, for example, already available physical empty vehicle keys can be issued to the user of the vehicle.  Since the release is now again made by selecting from the vehicle database and performing the method according to the invention, not only the deletion of the lost vehicle key but also the replacement by a new linked vehicle key can be accomplished rapidly, simply and particularly inexpensively.
IDEGUCHI (US2018/0006810) teaches First, the in-vehicle system 300 switches to the key exchange mode by the operation of the service terminal user via the input device 350 (Step 801).  After Step 801, the controller 310 of the in-vehicle system 300 sends a key exchange requesting message to the control server 200 via the data transceiver 320 (Step 802).  The key exchange requesting message includes the vehicle ID of the sender vehicle…].
Johnson (US2020/0013241) teaches a service and supporting technology for backing up and restoring or replacing OEM vehicle keys.  The system works by storing a copy of the data from an OEM key along with other information necessary to replace the OEM key in a key bank.  The data collected is processed and stored such that a customer can order a universal replacement from the key bank programmed with the stored data to emulate the prior paired OEM key.  No further pairing or programming is required by the customer.
Lekkas (US2019/0190703) teaches a method is provided for securely communicating protected data to a vehicle of a vehicle fleet.  The method includes encrypting the protected data, which is configured to update the vehicle's automotive control systems, with an encryption key.  The encrypted protected data is transmitted to the vehicle over a selected network of one or more data networks based on bandwidth, cost, and geographic access to the vehicle.  The data networks provide narrower geographic access to the 
Takada (US2020/0153636) teaches Japanese Patent Application Laid-Open Publication No. 2014-156723 (Patent Document 1) proposes an electronic key registration system in order to ensure security at the time when the electronic key of a vehicle is replaced with a new one and the new electronic key is re-registered.  In this electronic key registration system, an ECU mounted on the vehicle communicates with a center outside the vehicle, and checks whether the electronic key to be used for replacement is authentic, whereby security is improved.
Takemori (US2019/0245691) teaches the server device 2000 supplies the new keys, for example, the new root key to the used ECU installed in the automobile that is the reuse destination to cause the used ECU to update the root key of the used ECU with the new root key.  It is preferable that the server device 2000 encrypts the new root key with an old root key stored in the used ECU in advance, and transmits the encrypted new root key to the used ECU installed in the automobile that is the reuse destination.  The used ECU decrypts the encrypted new root key with the old root key stored in the used ECU to acquire the new root key.  The old root key of the used ECU is generated by the old ECU identifier that is generated by using the vehicle identification number (VIN) of an automobile (first vehicle) from which the used ECU is detached.


However, none of closest prior arts mentioned above teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1. For example, none of the cited prior art, alone or in combination, teaches or suggest the steps of “wherein the hardware vehicular communication component is configured to generate, along with the public key, a public identification and a certificate of the apparatus based on a unique secret key of the apparatus such that the public identification and the certificate are provided, along with the public key, to the server; wherein an identity of the apparatus is verified based on a comparison among the public identification, the certificate, and the public key of the apparatus; and wherein the first operator’s key is the unique secret key utilized to generate the public identification and the certificate previously provided to the server ”
However, none of closest prior arts mentioned above teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 12. For example, none of the cited prior art, alone or in combination, teaches or suggest the steps of “generating a first public key, a first public identification, and a first certificate of a server, wherein the first public identification and the first certificate are generated based on a unique secret key of a server; an identity of the server computing system is verified based on a comparison among the first public key, the first public identification, and the first certificate; and the second operator’s key is the unique secret key of the server utilized to generate the first public identification and the first certificate” in view of other limitations of claim 12.  
However, none of closest prior arts mentioned above teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 20. For example, none of the cited prior art, alone or in combination, teaches or suggest the steps of “generate a first public identification and a first certificate based on a unique secret key of the server computing system; the second operator’s key is the unique secret key of the server computing system utilized to generate the first public identification and the first certificate; verify an identity of the server computing system based on a comparison among the first public key, the first public identification, and the first certificate received from the server computing system” in view of other limitations of claim 20.  
 Therefore the claims are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497